Title: To George Washington from Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 24 February 1782
From: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de
To: Washington, George


                  
                     Sir,
                     West point 24 Febry 1782
                  
                  I have the honour to send you a signed plan of that part of Mohawk-river upon which is situated what is called Fort Herkimer, being nothing at present but a Stone-house, surrounded with piquets, and flanqued by two Block-houses, one of which I constructed placing in it a nine-pounder and repaired the other.  I have also built a powder magazine, having found on my arrival a great quantity of ammunition, lodged in the cellar of a house where many families lived.
                  I have the honour to send you also the plan and profile of a Redoubt which I constructed in that part of the River for the protection of the Inhabitants: it is a work for sixty men, but may be defended very well by thirty.
                  I have also the honour of sending you the plan and profile of a Redoubt, in which I established a Block-house containing a nine-pounder which commands all that part called German-flats:  After I had done every thing at Fort Herkimer which I thought necessary for the security of the Inhabitants, I repaired to Fort Ranceler agreeable to the order of colonel Willett, who requested of me the plan of a Redoubt with a Block-house the inside proper to contain two hundred men, and large magazines, as well for ammunition as provisions.  I gave him the plan, a copy of which I have the honour to send you—This work could not be constructed for want of means—I braced it upon the ground, but there has been no work done to the Redoubt, and the Block-house is elevated but two stories.
                  Being of no more utility at Fort Ranceler I repaired in the beginning of October to Westpoint, where general Heath refused me permission to go and join the army which was at Virginia, and gave me orders some days after to repair to Saratoga under the command of general Stark.  I constructed two ordinary Block-houses at Saratoga, in each of which there ought to be a six-pounder—These works detained me untill the middle of December, at which time, general Stark permitted me to return to Westpoint.
                  I have thought it my duty to inform your excellency of the different works I have constructed during the last campaign.  I have the honour to be with the most profound respect your excellency’s most obedient humble Servant 
                  
                     Villefranche
                     Majr of Engrs
                  
                Enclosure
                                    
                     
                        West point 24 Feby 1782
                     
                     The chevalier de Villefranche, major in the service of the United States, has the honour to represent to his excellency general Washington.
                     That for more than four years he has been in the service of America, and has made no request of his advancement: he has waited untill the present time hoping to be comprehended in the first promotion which should take place.  Although he is not jealous of the advancement of his comrades, he cannot, however see without chagrin that he has been forgotten.  He has not, in truth, participated in the glory which those gentlemen acquired at the siege of York-town, but it was not his fault, since it was the pleasure of his excellency to send him upon the frontiers of the state of New-York where he was employed untill the tenth of December—He flatters himself that he has answered, as much as was in his power, the object for which his excellency sent him.  The certificate the officers have given him, under whom he has had the honour of serving, the last campaign is a proof at least that he has served with zeal.
                        He has the honour of praying that his excellency would cast an eye upon his past services: he flatters himself that he has never put himself in a situation, whereby he might receive the least reproach; and if circumstances have not made him so fortunate in performing great actions, he thinks at least he has acquitted himself with the greatest exactitude, of all which he has been entrusted with.If his services are not disagreeable to his excellency he solicits his interest with Congress, to obtain for him the Commission of lieutenant colonel: the justice of this request induces him to make it. He prays his excellency to consider, that according to the formation of the corps of engineers, (the number not being fixed) no promotion is to be expected as with other officers, who have a regular scale of promotion, and if to be advanced, he has to wait some brilliant occasion, as that of a siege, he runs the risque of continuing to the end of the war in the same rank; (for in case of a similar operation to the aforementioned he may be still detached from the army) and by that would find himself no more advanced at the end of the war, than at the commencement. He has already seen majors of  the line, junior to him, promoted to the rank of lieutenant-colonel, which reduces him to the situation of being commanded by those, who a little before, were under his command.But that which mostly interests the chevalier de Villefranche is that he has reason to fear, the minister of France will concieve a very poor idea of the nature of his services in America, seeing the little promotion he enjoys, while his companions as major de Bochefontain for example, who has been promoted to the grade of major & whose commission of captain was not so old as his of major.
                     He takes the liberty of representing to his excellency, that it will be very unfortunate for him to loose the fruit of his services, and he will infalliably, (except the conscious satisfaction of serving with American Generals in so just a cause) if he has not wherewithal to make his services appear of value in France.
                     
                  
                  
               